 



Exhibit 10.7
Summary of Certain Compensation for
Directors of Park National Corporation
     Annual Retainer and Meeting Fees
     Each director of Park National Corporation (“Park”) who is not an employee
of Park or one of Park’s subsidiaries (a “non-employee director”) receives, on
the date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of 120 common shares
awarded under the Park National Corporation Stock Plan for Non-Employee
Directors of Park National Corporation and Subsidiaries (the “Directors’ Stock
Plan”). At the January 17, 2006 meeting of the Park Board of Directors, the
Board of Directors approved an increase in the cash compensation to be paid to
non-employee directors from that which had been paid during the fiscal year
ended December 31, 2005. Since January 18, 2006, each non-employee director has
received $1,000 for each meeting of the Park Board of Directors attended and
$400 for each meeting of a committee of the Park Board of Directors attended. If
the date of a meeting of the full Board of Directors is changed from that
provided for by resolution of the Board and a non-employee director is not able
to attend the rescheduled meeting, he or she receives the meeting fee as though
he or she attended the meeting. In addition, since January 18, 2006, each member
of the Executive Committee of the Park Board of Directors has received a $2,500
annual cash retainer and each member of the Audit Committee of the Park Board of
Directors (other than the Chair) has received a $2,000 annual cash retainer.
Since January 18, 2006, the Chair of the Audit Committee has received a $5,000
annual cash retainer.
     Each non-employee director of Park also serves on the board of directors of
one of Park’s subsidiary banks and receives, on the date of the regular meeting
of the Park Board of Directors held during the fourth fiscal quarter, an annual
retainer in the form of 60 common shares of Park awarded under the Directors’
Stock Plan and, in some cases, a specified amount of cash for such service as
well as fees for attendance at meetings of the board of directors of the
appropriate Park subsidiary bank (and committees of that board).
     C. Daniel DeLawder, William T. McConnell, William A. Phillips, J. Daniel
Sizemore and David L. Trautman receive no compensation for serving as members of
the Board of Directors of Park or of any subsidiary of Park since each one of
them is employed by one or more of Park’s subsidiaries.
     Other Compensation
     William T. McConnell is employed by The Park National Bank, a subsidiary of
Park, in a non-executive officer capacity. In such capacity, he received the
amount of $33,000 during the fiscal year ended December 31, 2006 (the “2006
fiscal year) and is expected to receive a similar amount during the fiscal year
ending December 31, 2007 (the “2007 fiscal year”). William A. Phillips is
employed by Century National Bank, a subsidiary of Park, in a non-executive
officer capacity. In such capacity, he also received the amount of $33,000
during the 2006 fiscal year and is expected to receive a similar amount during
the 2007 fiscal year.

 